Case 2:20-cv-09091-PA-AS Document 63-13 Filed 08/23/21 Page 1 of 6 Page ID #:3192




                  EXHIBIT 16




                                                                                 205
                                                                De Lilly Decl. Ex. 16
           Case 2:20-cv-09091-PA-AS Document 63-13 Filed 08/23/21 Page 2 of 6 Page ID #:3193


PTO Form 1553 (Rev 9/2005)
OMB No. 0651-0054 (Exp. 10/31/2017)


                                               Trademark/Service Mark Request to Divide


                                                    The table below presents the data as entered.

                                      Input Field                                                 Entered
             SERIAL NUMBER                                      85726058
             LAW OFFICE ASSIGNED                                LAW OFFICE 102
             EXTENSION OF USE                                   YES
             MARK SECTION
             MARK                                               THRIVE
             REQUEST TO DIVIDE                                  YES
                                                                Non-medicated skin care preparations, namely facial lotions, cleansers and
             GOOD(S)/SERVICE(S) IN USE                          creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
                                                                preparations; after shave lotions and creams (Class 03)
                                                                Personal care products for cosmetic use, namely, hair shampoos and
                                                                conditioners, hair styling preparations; body and hand washes, soaps and
                                                                gels; non-medicated skin care preparations, namely body lotions; cosmetic
             GOOD(S)/SERVICES INTENT TO USE                     sun care preparations and sunscreens; lip creams and balms; antiperspirants
                                                                and deodorants for personal use; shaving creams and gels; non-medicated
                                                                baby care products, namely baby lotions, creams, body cleansers,
                                                                shampoos, gels and washes, diaper rash creams and ointments (Class 03)
             SIGNATURE SECTION
             DECLARATION SIGNATURE                              /Alex G. McIntosh/
             SIGNATORY'S NAME                                   Alex G. McIntosh
             SIGNATORY'S POSITION                               CEO & founder
             DATE SIGNED                                        10/03/2013
             REQUEST TO DIVIDE SIGNATURE                        /Ariana G. Hiscott/
             SIGNATORY'S NAME                                   Ariana G. Hiscott
             SIGNATORY'S POSITION                               Attorney of Record, California Bar Member
             DATE SIGNED                                        10/04/2013
             AUTHORIZED SIGNATORY                               YES
             PAYMENT SECTION
             NUMBER OF CLASSES IN USE                           1
             SUBTOTAL AMOUNT [ALLEGATION OF USE FEE]            100
             REQUEST TO DIVIDE FEE                              100
             NUMBER OF CLASSES REQUIRING NEW
                                                                1
             APPLICATION FEE

             SUBTOTAL AMOUNT [NEW APPLICATION FEE]              325
             TOTAL AMOUNT                                       525
             PAYMENT METHOD                                     DA


                                                                                                                                   206
                                                                                                                  De Lilly Decl. Ex. 16
Case 2:20-cv-09091-PA-AS Document 63-13 Filed 08/23/21 Page 3 of 6 Page ID #:3194


FILING INFORMATION
SUBMIT DATE                     Fri Oct 04 20:28:47 EDT 2013
                                USPTO/SOU-XXX.XXX.XXX.XX-
                                20131004202847239499-8572
                                6058-500acbc31eb6f307d103
TEAS STAMP                      7cd198dcaf85fa7124ea3cb80
                                9610a339b7e19f58ccd4e1-DA
                                -6746-2013100217235908822
                                6




                                                                                 207
                                                                De Lilly Decl. Ex. 16
           Case 2:20-cv-09091-PA-AS Document 63-13 Filed 08/23/21 Page 4 of 6 Page ID #:3195

PTO Form 1553 (Rev 9/2005)
OMB No. 0651-0054 (Exp. 10/31/2017)




                                            Trademark/Service Mark Request to Divide
To the Commissioner for Trademarks:

MARK: THRIVE
SERIAL NUMBER: 85726058




REQUEST TO DIVIDE
The applicant is requesting to divide the application and specifies the following:
The following good(s) or service(s) is/are now in use: Non-medicated skin care preparations, namely facial lotions, cleansers and creams, creams
and oils for cosmetic use, skin moisturizers; pre-shaving preparations; after shave lotions and creams (Class 03)
The following good(s) or service(s) remain(s) under the Section 1(b), intent to use basis: Personal care products for cosmetic use, namely, hair
shampoos and conditioners, hair styling preparations; body and hand washes, soaps and gels; non-medicated skin care preparations, namely body
lotions; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and deodorants for personal use; shaving creams
and gels; non-medicated baby care products, namely baby lotions, creams, body cleansers, shampoos, gels and washes, diaper rash creams and
ointments (Class 03)



A fee payment in the amount of $100 will be submitted with the form, representing payment for the allegation of use for 1 class.

A fee payment in the amount of $100 will be submitted with the form, representing payment for the request to divide fee.

A fee payment in the amount of $325 will be submitted with the form, representing payment for the new application fee for 1 class.




                                                                                                                               208
                                                                                                              De Lilly Decl. Ex. 16
       Case 2:20-cv-09091-PA-AS Document 63-13 Filed 08/23/21 Page 5 of 6 Page ID #:3196


                                                                   Declaration


Applicant requests registration of the above-identified trademark/service mark in the United States Patent and Trademark Office on the Principal
Register established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq., as amended). Applicant is the owner of the mark sought to be
registered, and is using the mark in commerce on or in connection with the goods/services identified above, as evidenced by the attached
specimen(s) showing the mark as used in commerce.

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements may jeopardize the validity of the form or any resulting registration, declares that
he/she is properly authorized to execute this form on behalf of the applicant; he/she believes the applicant to be the owner of the
trademark/service mark sought to be registered; and that all statements made of his/her own knowledge are true; and that all statements made on
information and belief are believed to be true.


Signature: /Alex G. McIntosh/ Date Signed: 10/03/2013
Signatory's Name: Alex G. McIntosh
Signatory's Position: CEO & founder

Request to Divide Signature:

Signature: /Ariana G. Hiscott/ Date Signed: 10/04/2013
Signatory's Name: Ariana G. Hiscott
Signatory's Position: Attorney of Record, California Bar Member

Serial Number: 85726058
Internet Transmission Date: Fri Oct 04 20:28:47 EDT 2013
TEAS Stamp: USPTO/SOU-XXX.XXX.XXX.XX-201310042028472
39499-85726058-500acbc31eb6f307d1037cd19
8dcaf85fa7124ea3cb809610a339b7e19f58ccd4
e1-DA-6746-20131002172359088226




                                                                                                                                  209
                                                                                                                 De Lilly Decl. Ex. 16
Case 2:20-cv-09091-PA-AS Document 63-13 Filed 08/23/21 Page 6 of 6 Page ID #:3197




                                                                                 210
                                                                De Lilly Decl. Ex. 16
